Dear Mr. Taylor:
In response to your inquiry of recent date, note that it is impermissible for you to hold both the local elective office of justice of the peace and the full-time appointive office of deputy sheriff.  Please note that the office of justice of the peace and the office of deputy sheriff, under the Louisiana Dual Officeholding Law and Dual Employment Law,LSA-R.S. 42:61, et seq., fall within separate political subdivisions. See LSA-R.S.42:62(9). The applicable section of the dual officeholding law relative to your question is contained in LSA-R.S.42:63D which provides in pertinent part as follows:
     D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. . . . . (Emphasis added).
"Full-time" and "part-time" are defined as follows:
     (4) "Full-time" means the period of time which a person normally works or is expected to work in an appointive office or employment and which is at least seven days of work and at least thirty-five hours per week of work.
     (5) "Part-time" means the period of time which a person normally works or is expected to work in an appointive office or employment which is less than the number of hours of work defined in this Section as full time.
The law permits one to hold local elective office and a part-time appointive office in a political subdivision of the state, as defined by statute.
Very truly yours,
                              RICHARD P. IEYOUB ATTORNEY GENERAL
                              BY: _______________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Received: February 22, 1996
Date Released: March 21, 1996
KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL